
	

113 HR 393 IH: Domestic Violence Judicial Support Act of 2013
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 393
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Mr. Honda introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To consolidate, improve, and reauthorize programs that
		  support families and victims in the justice system affected by domestic
		  violence.
	
	
		1.Short title;
			 Findings
			(a)Short
			 titleThis Act may be cited
			 as the Domestic Violence Judicial
			 Support Act of 2013.
			(b)FindingsThe Congress finds as follows:
				(1)The 2010 National Survey by the Centers for
			 Disease Control and Prevention found that 1 in 4 women have been the victim of
			 severe physical violence by an intimate partner, while 1 in 7 men experienced
			 severe physical violence by an intimate partner. Female victims of intimate
			 partner violence experienced different patterns of violence than male victims.
			 Female victims experienced multiple forms of these types of violence; male
			 victims most often experienced physical violence.
				(2)A critical issue in domestic violence cases
			 is the risk of continued victimization during the pretrial period. Offenders
			 may violate no-contact orders, further injure victims, or intimidate them. Such
			 occurrences highlight a critical need for efficiency in court proceedings.
				(3)Of 3,750 intimate partner violence cases filed in State courts in 16 large
			 urban counties in 2002, children were present during the violent incident in 36
			 percent of the cases. Of those children who were present, 60 percent directly
			 witnessed the violence. Court collection of information and statistics related
			 to children who witnessed a violent incident between intimate partners assists
			 courts in identifying children in need of services as a result of such an
			 incident.
				(4)Domestic violence
			 cases involving spouses and other intimate partners often entail complex
			 processes that require careful consideration by the criminal justice system. In
			 the 1990s, many jurisdictions began to create specialized domestic violence
			 courts for judges to ensure follow-through on cases, aid domestic violence
			 victims, and hold offenders accountable, with the assistance of justice and
			 social service agencies. By specializing in domestic violence offenses, these
			 courts aim to process cases more efficiently and deliver more consistent
			 rulings about domestic violence statutes. Some domestic violence courts also
			 incorporate a stronger focus on rehabilitation of offenders and deterrence of
			 repeat offenses. These courts can also be more sensitive to the needs of
			 victims and be able to direct victims to additional community resources.
				(5)One-third of
			 violent felony defendants in State criminal courts have been charged with
			 domestic violence.
				(6)Teen dating violence cases are best handled
			 by courts who have had the training to make informed decisions and have the
			 resources to make services available, on-site and in the community,
			 including—
					(A)counseling;
					(B)victim witness
			 services;
					(C)assistance with
			 civil restraining orders, paternity determinations, custody and access orders,
			 and child support orders; and
					(D)locating other
			 assistance needed by teen victims.
					(7)There are more than 400,000 children in
			 foster care in the United States. Congress has charged juvenile courts with
			 oversight of child welfare cases. Highly trained and engaged judges focused on
			 effective case oversight and system reform have been shown to save significant
			 foster care costs for the States.
				(8)A 2009 study by the Department of Justice
			 found that Kentucky saved $85,000,000 in one year through the issuance of
			 protection orders and the reduction in violence resulting from the issuance of
			 such orders. Examples such as this are prevalent across the Nation.
				(9)Children with a Court Appointed Special
			 Advocate volunteer experience fewer out of home placements, are less likely to
			 age out of foster care without a permanent home, and have significantly
			 improved education performance, compared to their peers without a volunteer
			 advocate.
				(10)By reducing long-term foster care
			 placements, subsequent victimization, and reentry into the foster care system,
			 the Court Appointed Special Advocate program substantially reduces child
			 welfare costs.
				2.Consolidation of
			 grants to support families and victims in the justice system
			(a)In
			 generalTitle III of division B of the Victims of Trafficking and
			 Violence Protection Act of 2000 (Public Law 106–386; 114 Stat. 1509) is amended
			 by striking the section preceding section 1302 (42 U.S.C. 10420), as amended by
			 section 306 of the Violence Against Women and Department of Justice
			 Reauthorization Act of 2005 (Public Law 109–162; 119 Stat. 316), and inserting
			 the following:
				
					1301.Court training
				and supervised visitation improvements
						(a)In
				generalThe Attorney General may make grants to States, units of
				local government, courts (including juvenile courts), Indian tribal
				governments, nonprofit organizations, legal services providers, and victim
				services providers to improve the response of all aspects of the civil and
				criminal justice system to families and victims with a history of domestic
				violence, dating violence, sexual assault, or stalking, or in cases involving
				allegations of child sexual abuse.
						(b)Use of
				fundsA grant under this section may be used to—
							(1)provide supervised
				visitation and safe visitation exchange of children and youth by and between
				parents in situations involving domestic violence, dating violence, child
				sexual abuse, sexual assault, or stalking;
							(2)develop and
				promote State, local, and tribal legislation, policies, and best practices for
				improving civil and criminal court functions, responses, practices, and
				procedures in cases involving a history of domestic violence, dating violence,
				sexual assault, or stalking, or in cases involving allegations of child sexual
				abuse, including cases in which the victim proceeds pro se;
							(3)educate
				court-based and court-related personnel (including custody evaluators and
				guardians ad litem) and child protective services workers on the dynamics of
				domestic violence, dating violence, sexual assault (including child sexual
				abuse), and stalking, including information on perpetrator behavior,
				evidence-based risk factors for domestic and dating violence homicide, and on
				issues relating to the needs of victims, including safety, security, privacy,
				and confidentiality, including cases in which the victim proceeds pro
				se;
							(4)provide
				appropriate resources in juvenile court matters to respond to dating violence,
				domestic violence, sexual assault (including child sexual abuse), and stalking
				and ensure necessary services dealing with the health and mental health of
				victims are available;
							(5)enable courts or
				court-based or court-related programs to develop or enhance—
								(A)court
				infrastructure (such as specialized courts, consolidated courts, dockets,
				intake centers, or interpreter services);
								(B)community-based
				initiatives within the court system (such as court watch programs, victim
				assistants, pro se victim assistance programs, or community-based supplementary
				services);
								(C)offender
				management, monitoring, and accountability programs;
								(D)safe and
				confidential information-storage and information-sharing databases within and
				between court systems;
								(E)education and
				outreach programs to improve community access, including enhanced access for
				underserved populations; and
								(F)other projects
				likely to improve court responses to domestic violence, dating violence, sexual
				assault, and stalking;
								(6)provide civil
				legal assistance and advocacy services, including legal information and
				resources in cases in which the victim proceeds pro se, to—
								(A)victims of
				domestic violence, dating violence, sexual assault, or stalking; and
								(B)nonoffending
				parents in matters—
									(i)that involve
				allegations of child sexual abuse;
									(ii)that relate to
				family matters, including civil protection orders, custody, and divorce;
				and
									(iii)in which the
				other parent is represented by counsel;
									(7)collect data and
				provide training and technical assistance, including developing State, local,
				and tribal model codes and policies, to improve the capacity of grantees and
				communities to address the civil and criminal justice needs of victims of
				domestic violence, dating violence, sexual assault, and stalking who have legal
				representation, who are proceeding pro se, or are proceeding with the
				assistance of a legal advocate; and
							(8)improve training
				and education to assist judges, judicial personnel, attorneys, child welfare
				personnel, and legal advocates in the civil, criminal, and juvenile justice
				systems.
							(c)Considerations
							(1)In
				generalIn making grants for purposes described in paragraphs (1)
				through (7) of
				subsection (b), the Attorney General
				shall consider—
								(A)the number of
				families and victims to be served by the proposed programs and services;
								(B)the extent to
				which the proposed programs and services serve underserved populations;
								(C)the extent to
				which the applicant demonstrates cooperation and collaboration with nonprofit,
				nongovernmental entities in the local community with demonstrated histories of
				effective work on domestic violence, dating violence, sexual assault, or
				stalking, including State or tribal domestic violence coalitions, State or
				tribal sexual assault coalitions, local shelters, and programs for domestic
				violence and sexual assault victims; and
								(D)the extent to
				which the applicant demonstrates coordination and collaboration with State,
				tribal, and local court systems, including mechanisms for communication and
				referral.
								(2)Other
				grantsIn making grants under paragraph (8) of
				subsection (b), the Attorney General
				shall consider the extent to which the applicant has experience providing
				training, education, or other assistance to the judicial system related to
				family violence, child custody, child abuse and neglect, adoption, foster care,
				supervised visitation, divorce, and parentage.
							(d)Applicant
				requirementsThe Attorney General may make a grant under this
				section to an applicant that—
							(1)demonstrates
				expertise in the areas of domestic violence, dating violence, sexual assault,
				stalking, or child sexual abuse, as appropriate;
							(2)ensures that any
				fees charged to individuals for use of supervised visitation programs and
				services are based on the income of those individuals, unless otherwise
				provided by court order;
							(3)for a court-based
				program, certifies that victims of domestic violence, dating violence, sexual
				assault, or stalking are not charged fees or any other costs related to the
				filing, petitioning, modifying, issuance, registration, enforcement,
				withdrawal, or dismissal of matters relating to the domestic violence, dating
				violence, sexual assault, or stalking;
							(4)demonstrates that
				adequate security measures, including adequate facilities, procedures, and
				personnel capable of preventing violence, and adequate standards are, or will
				be, in place (including the development of protocols or policies to ensure that
				confidential information is not shared with courts, law enforcement agencies,
				or child welfare agencies unless necessary to ensure the safety of any child or
				adult using the services of a program funded under this section), if the
				applicant proposes to operate supervised visitation programs and services or
				safe visitation exchange;
							(5)certifies that the
				organizational policies of the applicant do not require mediation or counseling
				involving offenders and victims being physically present in the same place, in
				cases where domestic violence, dating violence, sexual assault, or stalking is
				alleged;
							(6)certifies that any
				person providing legal assistance through a program funded under this section
				has completed or will complete training on domestic violence, dating violence,
				sexual assault, and stalking, including child sexual abuse, and related legal
				issues; and
							(7)certifies that any
				person providing custody evaluation or guardian ad litem services through a
				program funded under this section has completed or will complete training
				developed with input from and in collaboration with a tribal, State,
				territorial, or local domestic violence, dating violence, sexual assault, or
				stalking organization or coalition on the dynamics of domestic violence and
				sexual assault, including child sexual abuse, that includes training on how to
				review evidence of past abuse and the use of evidenced-based theories to make
				recommendations on custody and visitation.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $22,000,000 for each of the fiscal years 2014 through 2018.
				Amounts appropriated pursuant to this subsection shall remain available until
				expended.
						.
			3.Court-appointed
			 special advocate programSubtitle B of the Victims of Child Abuse Act
			 of 1990 (42 U.S.C. 13011 et seq.) is amended—
			(1)in section 216 (42
			 U.S.C. 13012), by striking January 1, 2010 and inserting
			 January 1, 2016;
			(2)in section 217 (42
			 U.S.C. 13013)—
				(A)in subparagraph
			 (A) of subsection (c)(2), by striking Code of Ethics and
			 inserting Standards for Programs; and
				(B)by adding at the
			 end the following:
					
						(e)Reporting by
				granteesAn organization that receives a grant under this section
				for a fiscal year shall submit to the Administrator a report regarding the use
				of the grant for the fiscal year, including a discussion of outcome performance
				measures (which shall be established by the Administrator) to determine the
				effectiveness of the programs of the organization in meeting the needs of
				children in the child welfare system.
						;
				and
				(3)in subsection (a)
			 of section 219 (42 U.S.C. 13014), by striking fiscal years 2007 through
			 2011 and inserting the fiscal years 2014 through
			 2018.
			4.Reauthorization
			 of the child abuse training programs for judicial personnel and
			 practitionersSubsection (a)
			 of section 224 of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13024) is
			 amended to read as follows:
			
				(a)AuthorizationThere is authorized to be appropriated to
				carry out this subtitle $2,300,000 for each of the fiscal years 2014 through
				2018.
				.
		
